132 Nev., Advance Opinion 21
                         IN THE SUPREME COURT OF THE STATE OF NEVADA


                  PHONG T. VU,                                          No. 65498
                  Petitioner,
                  vs.
                  THE SECOND JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,
                                                                               FILED
                  IN AND FOR THE COUNTY OF                                         MAR 3 1 2016
                  WASHOE; AND THE HONORABLE
                                                                                  4i ° P i
                                                                                       K LINDEMAN
                                                                            CLE                     RT
                  CHUCK WELLER, DISTRICT JUDGE,
                  Respondents,                                                 •

                  and
                  RICHARD A. GAMMICK, DISTRICT
                  ATTORNEY,
                  Real Party in Interest.



                              Original petition for a writ of mandamus challenging a district
                  court order granting a petition to have petitioner involuntarily admitted to
                  a mental health facility and directing transmission of the order to the
                  Central Repository for Nevada Records of Criminal History.
                              Petition denied.

                  Jeremy T. Bosler, Public Defender, and John Reese Petty and Kathleen M.
                  O'Leary, Chief Deputy Public Defenders, Washoe County,
                  for Petitioner.

                  Christopher J. Hicks, District Attorney, and Blaine E. Cartlidge, Deputy
                  District Attorney, Washoe County,
                  for Real Party in Interest.




  SUPREME COURT
       OF
     NEVADA


. 10/ 1947A                                                                               -
                 BEFORE THE COURT EN BANC.

                                                   OPINION
                 By the Court, PARRAGUIRRE, C.J.:

                             Under NRS 433A.310(1)(b), a district court may issue an order
                 involuntarily admitting a person to a mental health facility if clear and
                 convincing evidence demonstrates that the person "has a mental illness
                 and, because of that illness, is likely to harm himself or herself or others if
                 allowed his or her liberty." The district court's order "must be
                 interlocutory and must not become final if, within 30 days after the
                 involuntary admission, the person is unconditionally released." Id. "If the
                 court issues an order involuntarily admitting a person. . . , the court
                 shall . . . cause . . . a record of such order to be transmitted to the Central
                 Repository for Nevada Records of Criminal History. . .." NRS
                 433A.310(5).
                             At issue in this original proceeding is whether NRS
                 433A.310(5) requires a district court to transmit an admission order at the
                 time it is entered or if, instead, the district court is prohibited from
                 transmitting the order until it becomes final under NRS 433A.310(1)(b)—
                 i.e., until 30 days have elapsed without the admitted person being
                 unconditionally released. We conclude that NRS 433A.310(5)'s plain
                 language requires a district court to transmit an admission order at the
                 time it is entered. Thus, although the petitioner in the underlying
                 proceedings was unconditionally released 12 days after the district court's
                 involuntary admission order, the district court was required under NRS
                 433A.310(5) to transmit the order to the Central Repository. And because
                 the district court reasonably determined that clear and convincing

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                evidence justified petitioner's involuntary admission, we deny petitioner's
                request for extraordinary writ relief
                                                  FACTS
                            The Sparks Police Department responded to a call from
                petitioner Phong Vu's family in which the family requested assistance
                with Vu. According to the police report, Vu had threatened to murder his
                family, he was found with box cutters in his pocket, and he was muttering
                about murder while the police were present. The responding officers
                applied for the temporary emergency admission of Vu to a mental health
                facility, which was approved by a physician. Three days later, a
                psychiatrist filed a petition for court-ordered continued involuntary
                admission of Vu to a mental health facility. Based on her examination of
                Vu, the psychiatrist concluded that he had a mental illness and, as a
                result of that mental illness, there was an imminent risk that Vu was
                likely to harm himself or others if Vu were not involuntary admitted to a
                mental health facility.
                            Vu was appointed a public defender, and a hearing on the
                petition was held before the district court. At the hearing, the Washoe
                County District Attorney's Office, representing the State, called as
                witnesses a court-appointed psychiatrist and a court-appointed
                psychologist, both of whom had interviewed Vu. The District Attorney
                elicited testimony from the psychiatrist that Vu's family had called the
                police due to their concerns that Vu posed a threat to their safety. The
                psychiatrist also testified regarding an incident in which Vu, after having
                been admitted to a facility on an emergency basis, had approached a
                doctor in a manner that the doctor perceived as threatening, thereby
                prompting the doctor to seek intervention from other employees. The
                psychiatrist further testified that Vu was refusing to take an antipsychotic
SUPREME COURT
     OF
   NEVADA
                                                        3
(l) 1947A •
                 medication that had been prescribed to him. Summing up her opinion, the
                 psychiatrist explained that although Vu had not committed any act in
                 furtherance of a threat during the incidents with his family and the
                 doctor,
                             I believe that the perceptions that people have
                             that he is threatening to them, as well as his
                             inability to communicate in an organized fashion,
                             put him at risk for his own safety and well-being
                             that if somebody feels threatened by him, they
                             may respond in a way that affects his well-being
                             [because] they may feel as though they need to
                             defend themselves against the threat, and they
                             may not have a mental health tech or the Sparks
                             Police Department [to intervene].
                 The District Attorney elicited similar testimony from the court-appointed
                 psychologist, who summed up his opinion by stating, "I can't predict that
                 anybody would assault [Vu], but I feel there's certainly a risk of that."
                             At the end of the hearing, the district court made the following
                 findings:
                             [I] can glean that there exists a reasonable
                             probability that a serious bodily injury will occur if
                             he's discharged soon because of the fact that that's
                             how people have reacted to him in recent days.
                             There's nothing to suggest that his behavior has
                             been modified. . . . I find that within the last 30
                             days he's. . . had auditory hallucinations
                             and ... some of those are paranoid. He's carried
                             weapons. It may reasonably be inferred from
                             these acts that without the care, supervision and
                             continued assistance of others, that he will be
                             unable to satisfy his personal needs for self-
                             protection and safety. . . unless admitted to a
                             mental health facility and adequate treatment is
                             provided.


SUPREME COURT
        OF
     NEVADA
                                                       4
(01 1947A    e
                Over defense counsel's objection, the district court directed the clerk of the
                court to forward a record of the involuntary admission order to the Central
                Repository for inclusion in the National Instant Criminal Background
                Check System (NICS)."
                            Twelve days after thefl district court's admission order was
                entered, Vu was unconditionally released from the mental health facility
                based on the determination of a team of evaluators that Vu no longer
                presented a clear and present danger of harm to himself or others.         See
                NRS 433A.390(2). Thereafter, Vu filed this petition for a writ of
                mandamus, asking that this court direct the district court to recall from
                the Central Repository the previously transmitted record of Vu's
                involuntary admission. As a basis for the requested relief, Vu contends
                that (1) NRS 433A.310(5) did not authorize transmission of the
                involuntary admission order unless and until that order became final
                under NRS 433A.310(1); and (2) regardless, the district court's underlying
                determination that Vu should have been involuntarily admitted was not
                supported by sufficient evidence.
                                               DISCUSSION
                            "A writ of mandamus is available to compel the performance of
                an act that the law requires as a duty resulting from an office, trust, or

                       'Records transmitted to the Central Repository are "included in each
                appropriate database of [NICS]." NRS 179A.163(1). NICS, in turn, is a
                "nationwide electronic database that licensed firearms dealers can check,
                before selling a firearm to a person, to make sure that that person is not
                prohibited under state or federal law from possessing a firearm." Hearing
                on A.B. 46 Before the Assembly Judiciary Comm., 75th Leg. (Nev.,
                February 20, 2009) (statement of Kerry Benson, Deputy Attorney General,
                providing an overview of NICS and the legislation that is currently
                codified in NRS 433A.310(5)).

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                station or to control an arbitrary or capricious exercise of discretion."   Ina
                Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179
                P.3d 556, 558 (2008) (footnote omitted); see NRS 34.160. Whether to
                consider a writ petition is within this court's discretion, and writ relief is
                generally available only when "an adequate and speedy legal remedy" does
                not otherwise exist. Ina Game Tech., 124 Nev. at 197-98, 179 P.3d at 558-
                59; see NRS 34.170.
                            Here, we agree with Vu that he does not have an adequate
                legal remedy other than to seek a writ of mandamus, as the district court's
                involuntary admission order never became final under NRS
                433A.310(1)(b), meaning that Vu has no right to appeal that order.          See
                Taylor Constr. Co. v. Hilton Hotels Corp., 100 Nev. 207, 209, 678 P.2d
                1152, 1153 (1984) (recognizing that this court has jurisdiction to consider
                only those appeals that are authorized by a statute or court rule); see also
                NRAP 3A(b) (listing appealable orders). Additionally, the issue of whether
                NRS 433A.310(5) requires district courts to transmit involuntary
                admission orders to the Central Repository before those orders become
                final "presents an important issue of law that has relevance beyond the
                parties to the underlying litigation."     Las Vegas Sands Corp. v. Eighth
                Judicial Dist. Court, 130 Nev., Adv. Op. 61, 331 P.3d 876, 878-79 (2014).
                Accordingly, we elect to entertain the petition.
                The district court was required under NRS 433A.310(5) to transmit the
                involuntary admission order to the Central Repository even though the
                order had not become final
                            Vu first contends that the district court improperly directed a
                record of the involuntary admission order to be transmitted to the Central
                Repository under NRS 433A.310(5), which instructs that "Rif the court
                issues an order involuntarily admitting a person to a public or private
SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A
                  mental health facility. . . , the court shall. . . cause . . . a record of such
                  order to be transmitted to the Central Repository." In support of his
                  argument, Vu relies on NRS 433A.310(1)(b)'s statement that an
                  involuntary admission "order of the court must be interlocutory and must
                  not become final if, within 30 days after the involuntary admission, the
                  person is unconditionally released pursuant to NRS 433A.390." According
                  to Vu, because NRS 433A.310's subsection 1(b) numerically precedes
                  subsection 5, subsection 1(b)'s distinction between an interlocutory and
                  final order applies to NRS 433A.310's remaining subsections, meaning
                  that subsection 5's reference to the "order" to be transmitted to the
                  Central Repository is necessarily restricted to only final orders.
                              We disagree with this proffered construction of the statute, as
                  it goes beyond the statute's plain meaning.          See In re Candidacy of
                  Hansen, 118 Nev. 570, 572, 52 P.3d 938, 940 (2002) ("It is axiomatic that
                  when words of a statute are plain and unambiguous, they will be given
                  their plain meaning."). Subsection 5 plainly states that "Ulf the court
                  issues an order. . . , the court shall. . . cause. . . a record of such order to
                  be transmitted to the Central Repository." NRS 433A.310(5) (emphases
                  added). Nothing in this language contemplates that a district court must
                  wait 30 days to see whether its order becomes final under subsection 1(b)
                  before a record of the order can be transmitted to the Central Repository,
                  and we decline to read a requirement into subsection 5 that the
                  Legislature itself has not imposed. 2 See Barrett v. Eighth Judicial Dist.



                        2Our construction of subsection 5 is reinforced by the fact that the
                  Legislature enacted subsection 5 long after it enacted the final sentence of
                  subsection 1(b), see 2009 Nev. Stat., ch. 444, § 13, at 2491; 1989 Nev. Stat.,
                  ch. 748, § 19, at 1761, and did so without incorporating or otherwise
                                                                       continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                         7
(0) 1947A    ce
                Court, 130 Nev., Adv. Op. 65, 331 P.3d 892, 895 (2014); Hansen, 118 Nev.
                at 573, 52 P.3d at 940; Cirac v. Lander Cty., 95 Nev. 723, 729, 602 P.2d
                1012, 1016 (1979).
                            To the extent that Vu suggests that this construction produces
                an absurd result in light of his unconditional release after 12 days, we
                disagree. The fact that Vu was unconditionally released after 12 days did
                not imply that the district court's involuntary admission findings were
                erroneous when that order was entered; Vu's release simply demonstrated
                that he was "no longer considered to present a clear and present danger of
                harm to himself. . . or others." NRS 433A.390(2)(a) (emphasis added).
                More importantly, we are unwilling to consider a construction of
                subsection 5 that might undermine the Legislature's attempt to comply
                with federal law, as subsection 5 was enacted in response to congressional
                legislation that incentivized states to cooperate in making NICS operate
                more efficiently and comprehensively. See Hearing on A.B. 46 Before the
                Assembly Judiciary Comm., 75th Leg. (Nev., February 20, 2009)
                (statement of Kerry Benson, Deputy Attorney General, explaining that the
                language of NRS 433A.310(5) was proposed in response to Congress's
                NICS Improvement Amendments Act of 2007, which requires states to
                adopt procedures to ensure that certain records are transmitted to NICS
                as a requisite for states maintaining their eligibility for certain federal
                funds); cf. Holiday Retirement Corp. v. State, Div. of Indus. Relations, 128

                ...continued
                referencing subsection l's language, see Nev. Att'y for Injured Workers v.
                Nev. Self-Insurers Ass'n, 126 Nev. 74, 84, 225 P.3d 1265, 1271 (2010) ("We
                presume that the Legislature enacted the statute with full knowledge of
                existing statutes relating to the same subject." (internal quotations
                omitted)).

SUPREME COURT
        OF
     NEVADA
                                                     8
10) 1947A
                 Nev. 150, 154, 274 P.3d 759, 761 (2012) (noting that " [i] t is the prerogative
                 of the Legislature, not this court, to change or rewrite a statute").
                 Therefore, we conclude that NRS 433A.310(5)'s plain language required
                 the district court to transmit a record of Vu's involuntary admission order
                 to the Central Repository contemporaneously with the order's entry.
                 The district court reasonably determined that clear and convincing
                 evidence showed that Vu was likely to harm himself
                             Alternatively, Vu contends that the involuntary admission
                 order should not have been transmitted to the Central Repository because
                 the district court's determination that Vu should be involuntarily
                 admitted was not supported by sufficient evidence. As explained, NRS
                 433A.310(1)(b) permits a district court to order the involuntary admission
                 of a person to a mental health facility if "there is clear and convincing
                 evidence that the person with respect to whom the hearing was held has a
                 mental illness and, because of that illness, is likely to harm himself or
                 herself or others if allowed his or her liberty." Because an involuntary
                 admission order constitutes a deprivation of the admitted person's
                 constitutionally protected liberty interest, NRS 433A.310(1)(b)'s "clear and
                 convincing" evidentiary standard is meant to ensure that the district court
                 does not wrongfully deprive a person of that liberty interest.             See
                 Addington v. Texas, 441 U.S. 418, 425-26 (1979). When a district court's
                 factual determinations must be supported by clear and convincing
                 evidence, "we review the record and decision with a degree of deference,
                 seeking only to determine whether the evidence adduced at the hearing
                 was sufficient to have convinced the deciding body that [the issue to be
                 determined] had been shown by clear and convincing evidence." Gilman v.
                 Nev. State Bd. of Veterinary Med. Exam'rs, 120 Nev. 263, 274-75, 89 P.3d
                 1000, 1008 (2004) (quotation omitted), disapproved on other grounds by
SUPREME COURT
        OF
     NEVADA
                                                        9
(0) 1947A    0
                Nassiri v. Chiropractic Physicians' Bd. , 130 Nev., Adv. Op. 27, 327 P.3d
                487 (2014). In other words, despite the heightened evidentiary standard
                of proof that the district court in this case was required to employ, our
                review is limited to whether the district court reasonably could have
                determined that clear and convincing evidence showed that Vu was likely
                to harm himself.    Gilman, 120 Nev. at 274-75, 89 P.3d at 1008; see In
                Interest of R.N., 513 N.W.2d 370, 371 (N.D. 1994) (observing that although
                the clear and convincing standard of proof in an involuntary commitment
                proceeding requires a "more probing" standard of appellate review, that
                review still entails a level of deference to the trial court's factual
                determinations); see also In re Michael H., 856 N.W.2d 603, 612, 616 (Wis.
                2014) (same); In re MH2009-002120, 237 P.3d 637, 642-44 (Ariz. Ct. App.
                2010) (same)
                              Here, Vu and the District Attorney agree that Vu was
                correctly diagnosed with a mental illness. They also agree that NRS
                433A.310(1)(b)'s "likely to harm himself or herself or others" standard
                must be established by showing that Vu fell within one of four definitions
                set forth in NRS 433A.115(2) and (3). 3 They further agree that the


                      3 The interplay between NRS 433A.310(1)(b) and NRS 433A.115 is
                not immediately apparent, particularly in light of NRS 433A.310(1)(b)'s
                "likely to harm" standard and NRS 433A.115's "clear and present danger"
                standard, discussed below. Nonetheless, it appears to have been the
                Legislature's intention that a person must fall within one of the four
                definitions set forth in NRS 433A.115(2) and (3) before that person may be
                involuntarily admitted by court order under NRS 433A.310(1)(b). See
                Hearing on S.B. 490 Before the Senate Comm. on Human Resources &
                Facilities, 65th Leg. (Nev., June 9, 1989) (statement of Holli Elder,
                Director of the Office of Protection and Advocacy, memorialized in exhibit
                C, explaining that what would become NRS 433A.115(2) and (3)'s
                definitions were "necessary to assure the consistent application and
                                                                   continued on next page...
SUPREME COURT
     OF
   NEVADA

                                                     10
(0) 1947A 0
                definition that the district court found Vu to fall within was NRS
                433A.115(2)(a), which provides that
                             [a] person presents a clear and present danger of
                            harm to himself or herself if, [(1)] within the
                            immediately preceding 30 days, the person has, as
                            a result of a mental illness . . [akted in a manner
                            from which it may reasonably be inferred that,
                            without the care, supervision or continued
                            assistance of others, the person will be unable to
                            satisfy his or her need for nourishment, personal
                            or medical care, shelter, self-protection or safety,
                            and [(2)] if there exists a reasonable probability
                            that the person's death, serious bodily injury or
                            physical debilitation will occur within the next
                            following 30 days unless he or she is admitted to a
                            mental health facility... . .
                (Emphases added.) Vu and the District Attorney disagree, however, as to
                whether sufficient evidence supported the district court's conclusion that
                Vu fell within this definition.
                            Having considered the record generated at the involuntary
                admission hearing, we agree with the District Attorney that the opinions
                elicited from the court-appointed psychiatrist and psychologist reasonably
                supported the district court's conclusion that Vu fell within MRS
                433A.115(2)(a)'s definition. In particular, the uncontroverted evidence
                demonstrated that in the 30 days preceding the hearing, Vu's family called
                the police based on their concerns that he posed a physical threat to them.
                Testimony was likewise elicited that Vu confronted a resident doctor at
                the mental health facility in a manner that the resident doctor perceived


                ...continued
                interpretation of criteria that determine the potential dangerousness of a
                mentally ill person for the purpose of involuntary admission").

SUPREME COURT
        OF
     NEVADA
                                                      11
(0) 1947A
                as physically threatening. Both the psychiatrist and the psychologist
                opined that, if Vu were to act in such a manner toward a person
                unfamiliar with his mental illness, there would be a risk that the person
                would act violently in self-defense. From this evidence, the district court
                could "reasonably [have] inferred that, without the care, supervision or
                continued assistance of others, [Vu would] be unable to satisfy his . . . need
                for. . self-protection or safety." NRS 433A.115(2)(a).
                            From this same evidence, combined with the testimony that
                Vu had refused to take his prescribed antipsychotic medication while
                admitted on an emergency basis prior to the district court hearing, the
                district court also could have reasonably concluded that "there exist[ed] a
                reasonable probability that [Vas . serious bodily injury. . . w[ould]
                occur within the next following 30 days unless he . . [was] admitted to a
                mental health facility." Id. While Vu argues that no evidence showed that
                he had actually committed acts in furtherance of his threats or that
                someone had actually assaulted him in self-defense or that such an assault
                would actually rise to the level of inflicting serious bodily injury, this
                argument stretches NRS 433A.115(2)(a)'s use of the phrases "reasonably
                be inferred" and "reasonable probability" too far. The statute does not
                require specific evidence "that [Vu would] be unable to satisfy his . . . need
                for. . self-protection or safety" and that "[Vu's] serious bodily injury
                [would] occur within the next following 30 days"; rather, it requires
                evidence to support the reasonable inference and reasonable probability of
                those concerns, which the District Attorney provided. Therefore, we
                concludeS that the district court reasonably determined that Vu fell within
                NRS 433A.115(2)(a)'s definition and that, in turn, involuntary admission



SUPREME COURT
        OF
     NEVADA
                                                      12
(0) I947A
                was appropriate under NRS 433A.310(1)(b)'s clear and convincing
                evidentiary standard.
                                                 CONCLUSION
                             NRS 433A.310(5) requires a district court to transmit an
                involuntary admission order to the Central Repository at the time the
                order is entered, meaning that the district court is not required to wait 30
                days for the order to become final under NRS 433A.310(1)(13).
                Additionally, the district court reasonably determined that clear and
                convincing evidence showed that Vu, at the time of the hearing, had a
                mental illness and that because of that illness, Vu was likely to harm
                himself. We therefore deny Vu's petition for extraordinary writ relief.




                                                             Caiti a—Cr              , C.J.
                                                            Parraguirre


                We concur:



                        AecA                 ,    J.
                Hardesty


                                                  J.



                                                  J.



                                                  J.

SUPREME COURT
        OF
     NEVADA
                                                       13
(0) 1947A
                PICKERING, J., with whom SAITTA, J., agrees, dissenting:
                               The loss of liberty that occurs when an individual is
                involuntarily committed to a mental hospital is "massive." Humphrey v.
                Cady, 405 U.S. 504, 509 (1972). As a consequence, due process protections
                apply. Addington v. Texas, 441 U.S. 418, 425 (1979). Chief among those
                protections is a heightened burden of proof, meaning the State must prove
                its case for involuntary commitment by "greater than the preponderance-
                of-the-evidence standard applicable to other categories of civil cases." Id.
                at 432-33. The heightened standard of proof protects against an erroneous
                deprivation of liberty. It recognizes the fundamental truth that, "[alt one
                time or another every person exhibits some abnormal behavior which
                might be perceived by some as symptomatic of a mental or emotional
                disorder, but which is in fact within a range of conduct that is generally
                acceptable."     Id. at 426-27. "Obviously, .. . a few isolated instances of
                unusual conduct" are not a basis
                               for compelled treatment and surely none for
                               confinement. . . . Loss of liberty calls for a showing
                               that the individual suffers from something more
                               serious than is demonstrated by idiosyncratic
                               behavior. Increasing the burden of proof is one
                               way to impress the factfinder with the importance
                               of the decision and thereby perhaps to reduce the
                               chances that inappropriate commitments will be
                               ordered.
                Id. at 427.
                               The State called two witnesses at Vu's involuntary
                commitment hearing, both doctors who had examined Vu and his mental
                health records. These doctors concluded that Vu did not pose a threat of
                harm to third parties, so his commitment could not be justified on that


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                statutory basis.    See NRS 433A.310(1)(b) (providing for involuntary
                commitment if there is "clear and convincing evidence that the
                person. .. is likely to harm. . . others if allowed his or her liberty"). The
                State therefore proceeded on the theory that Vu presented a sufficient risk
                of harm to himself, such that his commitment was justified on that
                alternative statutory basis. See id. (providing for involuntary commitment
                if there is "clear and convincing evidence that the person. . . is likely to
                harm himself or herself. . . if allowed his or her liberty"). This alternative
                theory required the State to prove, by clear and convincing evidence, that
                Vu could not meet his basic safety and self-protection needs without the
                care, supervision, or continued assistance of others, and that there existed
                a reasonable probability that Vu would face death, serious bodily injury, or
                physical debilitation    in the following 30 days unless he was
                institutionalized. NRS 433A.115(2)(A); see NRS 433A.310(1)(b).
                            The uncontradicted evidence showed that Vu had a bank
                account with money in it, an apartment in which to stay, and the ability to
                feed and clothe himself. There was also no suggestion of suicidal ideation.
                From this it would seem to follow that Vu did not need to be committed to
                avoid death, serious bodily injury, or physical debilitation, but the State
                maintained otherwise. According to the State, Vu needed to be committed
                because, given his behavior and failure to take his medications, Vu might
                act threateningly toward third parties, provoking them to attack and
                injure him. Setting aside the tenuous nature of an opinion that members
                of the general public would likely assault Vu if he acted threateningly
                rather than seeking alternative help for themselves or Vu, In re Doe, 78
                P.3d 341, 367 (Haw. Ct. App. 2003) (recognizing that erratic and offensive
                behavior is not uncommon on the streets of many larger cities, and that it

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                may be just as likely the urban residents would respond with compassion
                rather than anger and violence), the State identified only two instances of
                Vu ever acting threateningly. One instance was the reason for his
                emergency hold, when his family felt threatened by his behavior, and the
                other was during Vu's emergency intake where Vu—who stands 5' 5" tall
                and weighs under 100 pounds—reportedly "broadened his shoulders"
                when facing a resident doctor. So there was actually no evidence that Vu
                would act threateningly to people other than his family, who had already
                shown the ability to call the police if his threatening behavior escalated, or
                toward those at the facility holding him against his will. Also of note,
                neither Vu's family nor the resident doctor testified at the hearing, and
                the doctors who did testify indicated that Vu isolated himself from others,
                not that he acted aggressively toward them.
                            But more significantly, though the doctors generally opined
                that a stranger might harm Vu if Vu were released, the only testimony
                directed toward the seriousness of the harm Vu might face was Dr. Lewis's
                answer of "Yes" to the following question posed by the district attorney:
                            You indicated that Mr. [Vu] meets criteria for
                            basic needs, self-protection and safety. When you
                            apply that basic need in your normal course every
                            Wednesday and every time you testify, does that
                            include the provision that there does exist a
                            reasonable probability that his death, serious
                            bodily injury or physical debilitation will occur
                            within the next following 30 days unless he's
                            admitted?
                The State asked this question of Dr. Lewis on redirect examination, and it
                prompted an objection from Vu's counsel as being outside the scope of Dr.
                Lewis's cross-examination, to which the district court responded: "It


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 certainly is but I'll allow the question." Shortly thereafter, during the
                 State's closing argument, the district court interrupted and said that as to
                 the reasonable probability of death, serious bodily injury, or physical
                 debilitation prong:
                             Apparently, you want me to glean that
                             information, it only came out from you outside the
                             scope of direct examination on your second doctor
                             witness and I frankly don't understand why you
                             don't ask that question. Why you don't look at the
                             criteria and ask the questions.
                 In Vu's closing argument, his attorney asked whether the court had heard
                 from Dr. Lewis "a single description of how that death was going to occur,
                 what the serious bodily injury was going to be, why he thought it was
                 going to occur in the next 30 days or even what that physical debilitation
                 would be?" and the district court acknowledged "No, I didn't and I just
                 talked to the District Attorney that I don't think that criteria was
                 examined other than briefly and oddly."
                             Under NRS 433A.115(2)(a) and NRS 433A.310(1)(b), the State
                 was required to prove, by clear and convincing evidence, that there existed
                 a reasonable probability that Vu would face death, serious bodily injury, or
                 physical debilitation in the following 30 days unless he was
                 institutionalized That NRS 433A.115(2)(a) requires a showing of a
                 reasonable probability that the person would face the types of serious
                 harm listed means that undoubtedly there is room for prediction and less
                 than certainty as to whether the person actually will experience serious
                 harm or exactly what shape it may take. But testimony that consists
                 solely of a "Yes" to a disjointed leading question on redirect examination
                 as to whether that doctor generally included in his basic needs analysis


SUPREME COURT
        OF
     NEVADA
                                                      4
10) 1947A    0
                 whether Vu would face serious harm, without any explanation as to why
                 that doctor thought Vu would face such harm or any estimation of what
                 such harm might entail, is insufficient evidence to convince a rational fact-
                 finder, by clear and convincing evidence, that a reasonable probability
                 existed that Vu would face death, serious bodily injury, or physical
                 debilitation if not confined   See In re Discipline of Drakulich, 111 Nev.
                 1556, 1566-67, 908 P.2d 709, 715 (1995) (clear and convincing evidence
                 must be "so strong and cogent as to satisfy the mind and conscience of a
                 common man. . . . It need not possess such a degree of force as to be
                 irresistible, but there must be evidence of tangible facts from which a
                 legitimate inference. . . may be drawn." (quoting Gruber v. Baker, 20 Nev.
                 453, 477, 23 P. 858, 865 (189W)).
                             Had the State proved its case, I would agree with the majority
                 that Vu's involuntary commitment order was properly transmitted to
                 Central Repository for Nevada Records of Criminal History under NRS
                 433A.310(5). Indeed, this is one of the stigmatizing consequences that
                 justifies the high burden of proof the State must shoulder to obtain an
                 involuntary commitment order. See Addington, 441 U.S. at 425-26 ("it is
                 indisputable that involuntary commitment to a mental hospital"
                 stigmatizes the individual and engenders both a "significant deprivation of
                 liberty" and a host of "adverse social consequences"). But given the State's
                 sparse and speculative evidence in this case, including the exceedingly
                 summary testimony on the risk of harm Vu faced if not institutionalized, I
                 would hold that Vu should not have been detained beyond the initial




SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    e
                 emergency hold. I thus would grant Vu a writ of mandamus directing the
                 district court to vacate the admission order and to recall its report.




                                                      Pickering


                 I concur:



                                                 J.
                 Saitta




SUPREME COURT
        OF
     NEVADA
                                                        6
(0) 1947A    e